        Case 1:19-cv-10994-KPF Document 50 Filed 04/24/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK S. BRANTLEY,
                             Plaintiff,
                      -v.-
MUNICIPAL CREDIT UNION, THE
NATIONAL CREDIT UNION
ADMINISTRATION, as Conservator of the                 19 Civ. 10994 (KPF)
Municipal Credit Union, EISENRAMPER LLP,
MARIA T. VULLO, individually and in her                     ORDER
official capacity as Superintendent of the
New York Department of Financial Services,
and LINDA A. LACEWELL, individually and
in her official capacity as Superintendent of
the New York Department of Financial
Services,
                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of pre-motion letters concerning anticipated

motions to dismiss from Defendants Eisenramper LLP, Vullo, and Lacewell, as

well as answers to the complaint filed by Defendants Municipal Credit Union

and National Credit Union Administration. The Court is also in receipt of

Plaintiff’s motion to strike Defendant Municipal Credit Union’s affirmative

defenses. Accordingly, the initial pretrial conference currently scheduled for

May 5, 2020, at 10:00 a.m. shall also serve as a pre-motion conference

concerning Defendants Eisenramper LLP’s, Vullo’s, and Lacewell’s anticipated

motions to dismiss and Plaintiff’s motion to strike. In accordance with the

Court’s Order of April 20, 2020, the May 5, 2020 conference shall be conducted

telephonically.
         Case 1:19-cv-10994-KPF Document 50 Filed 04/24/20 Page 2 of 2



     SO ORDERED.

Dated:       April 24, 2020
             New York, New York                   __________________________________
                                                       KATHERINE POLK FAILLA
                                                      United States District Judge




A copy of this Order was mailed by Chambers to:

    Mark S. Brantley
    4880 S Robins Way
    Chandler, AZ 85249




                                            2
